UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8083


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GODFREY LLEWELLYN SPENCER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:91-cr-00138-jct-9)


Submitted:    January 15, 2009               Decided:   January 26, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Godfrey Llewellyn Spencer, Appellant Pro Se.       Donald Ray
Wolthuis, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Godfrey Llewellyn Spencer appeals the district court’s

order granting relief on his motion for reduction of sentence

filed pursuant to 18 U.S.C. § 3582(c)(2) (2006).                    As Spencer

received the relief he sought, and we find no reversible error

in the granting of Spencer’s motion, we affirm for the reasons

stated by the district court.               United States v. Spencer, No.

7:91-cr-00138-jct-9 (W.D. Va. Sept. 12, 2008).               We dispense with

oral   argument   because      the    facts   and   legal    contentions    are

adequately    presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                        2